Case: 15-41345        Document: 00513911000       Page: 1    Date Filed: 03/14/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit
                                     No. 15-41345                                   FILED
                                   Summary Calendar                           March 14, 2017
                                                                               Lyle W. Cayce
PATRICK A. JONES,
                                                                                    Clerk


                                                 Plaintiff-Appellant

v.

JAMES SOWELL, also known as UP Sowell; PAUL HAYES, also known as UP
Hayes; G. MALDONADO, JR., Regional Director; JOHN B. FOX, USP
Beaumont Warden; RALPH HANSON, Correctional Services Administrator;
DAVID GONZALES, also known as UP Gonzales; GARY SZEMBROSKI, USP
Beaumont Officer,

                                                 Defendants-Appellees


                    Appeals from the United States District Court
                          for the Eastern District of Texas
                               USDC No. 1:13-CV-299


Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *
       Proceeding IFP, Patrick A. Jones, federal prisoner # 60763-080, filed the
instant Bivens 1 suit to seek redress after the defendants allegedly used
excessive force on him and failed to protect him. Now, he appeals the district


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

       1   Bivens v. Six Unknown Named Agents of FBI, 403 U.S. 388 (1971).
    Case: 15-41345    Document: 00513911000     Page: 2   Date Filed: 03/14/2017


                                 No. 15-41345

court’s grant of the defendants’ motion for summary judgment and concomitant
dismissal of the suit after concluding that Jones had failed to exhaust his
available administrative remedies.
      We review de novo a grant of summary judgment, using the same
standard as the district court. Nickell v. Beau View of Biloxi, L.L.C., 636 F.3d
752, 754 (5th Cir. 2011). “The [district] court shall grant summary judgment
if the movant shows that there is no genuine dispute as to any material fact
and the movant is entitled to judgment as a matter of law.” FED. R. CIV.
P. 56(a).
      “No action shall be brought with respect to prison conditions under
section 1983 of this title, or any other Federal law, by a prisoner confined in
any jail, prison, or other correctional facility until such administrative
remedies as are available are exhausted.” 42 U.S.C. § 1997e(a); Jones v. Bock,
549 U.S. 199, 211 (2007). This requirement is strictly applied, and a prisoner
must exhaust all available administrative remedies before filing suit.
§ 1997e(a); Dillon v. Rogers, 596 F.3d 260, 268 (5th Cir. 2010).
      Jones contends that administrative remedies were not available to him
because Texas officials denied him the forms he needed to restart the process
after his attempts to file a sensitive grievance were fruitless. However, as the
district court noted, the record shows that Jones was no longer being held in
Texas when it was time for him to restart the process. Rather, he was being
held in Kentucky, and he made no allegations that Kentucky officials’ actions
rendered the grievance process unavailable. Jones has shown no error in the
district court’s conclusion that his suit should be dismissed because he failed
to exhaust his available administrative remedies. Because we conclude that
the district court rightly dismissed the suit for want of exhaustion, we decline
to consider Jones’s claim that the district court misread his complaint.



                                       2
    Case: 15-41345    Document: 00513911000     Page: 3   Date Filed: 03/14/2017


                                 No. 15-41345

      Finally, Jones had not shown that the district court abused its discretion
by denying his request for appointed counsel. See Cupit v. Jones, 835 F.2d 82,
86 (5th Cir. 1987). The exhaustion issue upon which this case turns is fact-
dependent, not unduly complex, should be readily understood by prisoners, and
based on factual matters of which Jones was aware.           See id. at 84-86.
Consequently, Jones has not shown that the district court abused its discretion
by denying his request for counsel. See id. at 86.
      AFFIRMED.




                                       3